DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/21/2022 has been entered. Claims 1 and 10 have been amended. Claims 2-3 and 8 have been cancelled. Claims 1, 4-7 and 9-10 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 4,756,352 – of record), in view of Cerny et al. (US 2019/0184760 A1 – of record), in view of Durand-Gasselin et al. (US 2018/0134089 A1, English translation for FR3035823A1 – of record).
Regarding claim 1, Ogawa discloses a tire employed in heavy-duty road vehicles. The tire tread pattern has a longitudinal, and lateral direction and a thickness direction, see FIGS. 1A, 1B. And further has a plurality of circumferentially extending main grooves 2 disposed between opposed axially outermost tread ends C, to include a first and second shoulder groove. And which delimit five rib portions, to include a pair of solid shoulder ribs 3, being adjacent to the outermost tread ends C.

    PNG
    media_image1.png
    307
    546
    media_image1.png
    Greyscale


Ogawa does not explicitly disclose any particular sipe angle, prompting one to look to the prior art for exemplary configurations thereof.
Cerny discloses a tire suitable for improving chunking and cracking resistance of tires. The tire has a tread pattern configured to have shoulder block/ribs include sipes 122 being configured to have depths of 60% - 110% of the height of the tread elements 112, see [0039] – (construed as lateral full depth sipes), and being configured to extend in a nonzero angle with respect to (wrt) the axial direction of the tire, see [0045] – (construed as running at a sipe angle (a) relative to the lateral direction); and wherein the sipes exit into a shoulder notch 119 of the shoulder block/rib 118 towards the tread edges 111a, 111b; and
Cerny teaches the non-zero angle wrt axial axis has a range of 5-40° inclusive, is configurable such that the sipes are inclined towards the rotation direction of the tire tread, and having an orientation where the inclination has the sipe leading edge be an axially interior most portion of the sipe – (corresponds to the sipes are oriented relative to the rolling direction (RD) such that interior ends of the sipes at the first and the second shoulder grooves make contact with ground before exterior ends of the sipes at the tread edges), see [0035] and FIG. 1. 

    PNG
    media_image2.png
    537
    620
    media_image2.png
    Greyscale

And where the sipes in the pair of shoulder block/ribs 118 are symmetrical about a center plane of the tread, wherein the pair of shoulder block/ribs 118 include a first shoulder rib and a second shoulder rib, wherein a first one of the sipes in the first shoulder rib is symmetrical to a second one of the sipes in the second shoulder rib about the center plane of the tread, and wherein an intersection between the first one of the sipes and the first shoulder groove is located at a same place in the longitudinal direction as an intersection between the second one of the sipes and the second shoulder groove, see depiction above.
As to average sipe angle and absolute value: 
With guidance provided by FIG. 1, the sipes 122 have a constant inclination across the entire shoulder block/ribs 118. Therefore, the constant inclination is considered to be inclusive of a center portion of the sipe wrt the shoulder block/ribs 118 and where the average angle measure is the same throughout the sipe inclination. And since the sipes 122 are configured to extend from the circumferential axis Ac, towards the axial tread ends 111a, 111b, to include having each sipe be symmetrically disposed across the circumferential axis Ac; it is readily seen that for disclosed sipe angle values of 40°, the absolute value of each shoulder block/rib center portion is 40° which meets the claimed range.
Moreover, concerning the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
As to wherein the first one of the sipes terminates at the first shoulder groove, and wherein the second one of the sipes terminates at the second shoulder groove, and wherein a closest sipe in the truck tire tread in the lateral direction to the intersection between the first one of the sipes and the first shoulder groove is the second one of the sipes at the intersection between the second one of the sipes and the second shoulder groove.
Durand-Gasselin discloses a tread pattern including the use of cutouts 17 – (construed as sipes), where the cutouts 17 are configured to be symmetrical with respect to the median plane 18 of the tire.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

And where such cutouts limit the variation in the void ratio in the shoulder region in the circumferential direction and the acoustic performance of the tire is improved as a result, see [0025].
As to wherein the first one of the sipes intersects the tread edge at the first shoulder rib at a unique location in the longitudinal direction such that no other sipes in the first shoulder rib are located at the same position in the longitudinal direction as is the unique location in the longitudinal direction; and wherein the first one of the sipes is located in the first shoulder rib such that no other sipe in the first shoulder rib shares a common location in the longitudinal direction with any portion of the first one of the sipes:
Ogawa’s Figs. 1A-1B does not have any sipes and updating Ogawa’s shoulder portion with Cerny’s sipes gives a tread pattern having the claimed sipe orientation. That is, the sipes of Cerny are configured to be spaced apart. Such that at a point where the sipes intersect the tread edge, no other sipe exists.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[AltContent: textbox (Sipes)][AltContent: textbox (Tread edge)]

Thus, the sipe and tread edge intersection points are considered unique locations. The unique location of each sipe being spaced apart from one another, such that no sipe shares a same longitudinal location with another sipe. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder ribs of Ogawa to have sipes in the claimed manner as taught by Cerny and have the claimed orientation as taught by Durand-Gasselin to provide the tire with a means for improving chunking and cracking resistance of the tread pattern as discussed by Cerny; and to improve the acoustic property of the tread as discussed by Durand-Gasselin.
Regarding claim 4, As to sipe angle (α) is less than 30° in absolute value from an outer boundary line that is at an average distance of 8 millimeters in the lateral direction from the tread edge at the first shoulder rib to at a point where the sipe exits the first shoulder rib towards the tread edge at the first shoulder rib, and wherein the sipe angle (α) is less in absolute value from the outer boundary line to the tread edge at the first shoulder rib than in absolute value over the center portion of the first shoulder rib.
Modified Ogawa discloses the sipe angle has a range of 5-40° inclusive, see Cerny - [0035], which meets the claimed angle of less than 30°. And this further includes configuring the sipe to have an angle of approximately 0° at a location where the sipe exits the first shoulder rib towards the tread edge at the first shoulder rib and a point within the shoulder rib – (construed as an outer boundary line). It being readily seen that the sipe angle (α) being 0° in absolute value from the outer boundary line to the tread edge at the first shoulder rib is less than in absolute value the sipe angle being 5° - 40° over the center portion of the first shoulder rib.
Regarding claim 7, modified Ogawa discloses the sipe 122 exits into a shoulder notch 119 of the shoulder rib towards the tread edge, see Cerny – FIG. 1.
Claims 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 4,756,352 – of record), in view of Cerny et al. (US 2019/0184760 A1 – of record), in view of Durand-Gasselin et al. (US 2018/0134089 A1, English translation for FR3035823A1 – of record), as applied to claim 1 above, and further in view of Bull (US 2,094,636 – of record).
Regarding claims 5-6, 9, modified Ogawa does not explicitly disclose the claimed ratio between the sipe depth and distance between consecutive sipes; nor the sidewall, bead configuration.
Bull discloses a tread pattern suitable for suppressing uneven tread wear by the use of slits – (construed a sipes). The slits are disposed across the tread to include the shoulder portions thereof. The slits are further configured to have a depth be the same as the groove 11/32 in and spaced apart 3/16 in – 5/16 in. Therefore, the slit depth, 0.34375 / slit distance range, 0.1875 in – 0.3125 in, gives a ratio range of 1.8 – 1.1, which meets the claimed at least 0.3 and between 0.5 and 1.5. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
And with guidance provided by the figures Bull further discloses the tire is configured such that the tread is attached to sidewalls that extend from the tread to bead portions.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bead)][AltContent: textbox (Tread)][AltContent: textbox (Sidewall)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipes and tire construction of modified Ogawa in the claimed manner as taught by Bull to provide the aforementioned benefits.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 4,756,352 – of record), in view of Cerny et al. (US 2019/0184760 A1 – of record), in view of Durand-Gasselin et al. (US 2018/0134089 A1, English translation for FR3035823A1 – of record).
Regarding claim 10, Ogawa discloses a tire employed in heavy-duty road vehicles. The tire tread pattern has a longitudinal, and lateral direction and a thickness direction, see FIGS. 1A, 1B. And further has a plurality of circumferentially extending main grooves 2 disposed between opposed axially outermost tread ends C, to include a first and second shoulder groove. And which delimit five rib portions, to include a pair of solid shoulder ribs 3, being adjacent to the outermost tread ends C.
[AltContent: textbox (Second shoulder groove)][AltContent: textbox (First shoulder groove)]
[AltContent: arrow][AltContent: arrow]


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Ogawa does not explicitly disclose any particular sipe angle, prompting one to look to the prior art for exemplary configurations thereof.
Cerny discloses a tire suitable for improving chunking and cracking resistance of tires. The tire has a tread pattern configured to have shoulder block/ribs include sipes 122 being configured to have depths of 60% - 110% of the height of the tread elements 112, see [0039] – (construed as lateral full depth sipes), and being configured to extend in a nonzero angle with respect to (wrt) the axial direction of the tire, see [0045] – (construed as running at a sipe angle (a) relative to the lateral direction); and wherein the sipes exit into a shoulder notch 119 of the shoulder block/rib 118 towards the tread edges 111a, 111b; and
Cerny teaches the non-zero angle wrt axial axis has a range of 5-40° inclusive, is configurable such that the sipes are inclined towards the rotation direction of the tire tread, and having an orientation where the inclination has the sipe leading edge be an axially interior most portion of the sipe – (corresponds to the sipes are oriented relative to the rolling direction (RD) such that interior ends of the sipes at the first and the second shoulder grooves make contact with ground before exterior ends of the sipes at the tread edges), see [0035] and FIG. 1. 

    PNG
    media_image2.png
    537
    620
    media_image2.png
    Greyscale

And where the sipes in the pair of shoulder block/ribs 118 are symmetrical about a center plane of the tread, wherein the pair of shoulder block/ribs 118 include a first shoulder rib and a second shoulder rib, wherein a first one of the sipes in the first shoulder rib is symmetrical to a second one of the sipes in the second shoulder rib about the center plane of the tread, and wherein an intersection between the first one of the sipes and the first shoulder groove is located at a same place in the longitudinal direction as an intersection between the second one of the sipes and the second shoulder groove, see depiction above.
As to average sipe angle and absolute value: 
With guidance provided by FIG. 1, the sipes 122 have a constant inclination across the entire shoulder block/ribs 118. Therefore, the constant inclination is considered to be inclusive of a center portion of the sipe wrt the shoulder block/ribs 118 and where the average angle measure is the same throughout the sipe inclination. And since the sipes 122 are configured to extend from the circumferential axis Ac, towards the axial tread ends 111a, 111b, to include having each sipe be symmetrically disposed across the circumferential axis Ac; it is readily seen that for disclosed sipe angle values of 40°, the absolute value of each shoulder block/rib center portion is 40° which meets the claimed range.
Further as to the drawings and ranges:
It is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article; to include: “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977), see MPEP 2125.
And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Moreover, concerning the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
As to wherein the full depth sipes extend completely across the shoulder ribs from the shoulder grooves to the tread edges; and wherein the first one of the sipes terminates at the first shoulder groove, and wherein the second one of the sipes terminates at the second shoulder groove.
Durand-Gasselin discloses a tread pattern including the use of cutouts 17 – (construed as full depth sipes), where the cutouts 17 are configured to extend completely across the shoulder ribs from the shoulder grooves to the tread edges; and wherein the first one of the cutouts terminates at the first shoulder groove, and wherein the second one of the cutouts terminates at the second shoulder groove.
[AltContent: arrow][AltContent: textbox (Second shoulder groove)][AltContent: arrow][AltContent: textbox (First shoulder groove)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


And where such cutouts limit the variation in the void ratio in the shoulder region in the circumferential direction and the acoustic performance of the tire is improved as a result, see [0025].
As to wherein the first one of the sipes intersects the tread edge at the first shoulder rib at a unique location in the longitudinal direction such that no other sipes in the first shoulder rib are located at the same position in the longitudinal direction as is the unique location in the longitudinal direction; and wherein the first one of the sipes is located in the first shoulder rib such that no other sipe in the first shoulder rib shares a common location in the longitudinal direction with any portion of the first one of the sipes:
Ogawa’s Figs. 1A-1B does not have any sipes and updating Ogawa’s shoulder portion with Cerny’s sipes gives a tread pattern having the claimed sipe orientation. That is, the sipes of Cerny are configured to be spaced apart. Such that at a point where the sipes intersect the tread edge, no other sipe exists.

    PNG
    media_image7.png
    602
    567
    media_image7.png
    Greyscale


Thus, the sipe and tread edge intersection points are considered unique locations. The unique location of each sipe being spaced apart from one another, such that no sipe shares a same longitudinal location with another sipe.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder ribs of Ogawa to have sipes in the claimed manner as taught by Cerny and have the claimed orientation as taught by Durand-Gasselin to provide the tire with a means for improving chunking and cracking resistance of the tread pattern as discussed by Cerny; and to improve the acoustic property of the tread as discussed by Durand-Gasselin
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 1 that: The cited references fail to disclose or suggest at least one element of claim 1. For example, the cited references fail to disclose or suggest a tread where the first one of the sipes intersects the tread edge at the first shoulder rib at a unique location in the longitudinal direction such that no other sipes in the first shoulder rib are located at the same position in the longitudinal direction as is the unique location in the longitudinal direction; or where the first one of the sipes is located in the first shoulder rib such that no other sipe in the first shoulder rib shares a common location in the longitudinal direction with any portion of the first one of the sipes, as in claim 1.
Examiner’s Response #1
Examiner respectfully disagrees. The applicant as support for the amendment recites: For example, the first one of the sipes 23 shown in Fig. 2 is positioned in the first shoulder rib such that no other sipes 23 in the first shoulder rib share with it a common location in the longitudinal direction X. Every part of every other sipe 23 in the first shoulder rib 23 is spaced either completely forward or backwards in the longitudinal direction X from the first one of the sipes 23. However as depicted below:


    PNG
    media_image7.png
    602
    567
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Both Cerny’ tread pattern on the left and the applicants Fig. 2 on the right offered as support for the claimed sipe orientation; include spaced apart sipes which and thus, the prior art meets the claimed sipe orientation.
The rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749